BERDON, J.,
dissenting. I would grant certification on the following issues:
“1. Did the stop of the defendant by the police at a roadside sobriety check or roadblock while operating *904his motor vehicle violate his rights under article first, §§ 7 and 9, of the Connecticut constitution?
Robert J. McKay and Gregory A. Thompson, in support of the petition.
Jack W. Fischer, assistant state’s attorney, in opposition.
Decided April 22, 1996
“2. In the alternative, if a police roadblock sobriety checkpoint is determined to be a valid procedure in Connecticut, were the defendant’s federal and state constitutional rights violated by the failure of the police to follow specific guidelines and/or procedures?”